Citation Nr: 0907423	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for deviation of right 
fifth toe, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for right calf deep 
venous thrombosis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from October 1988 to 
October 1992 and from July 1996 to August 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which adjudicated the issues on appeal.

The issue involving an increased disability rating for right 
calf deep venous thrombosis is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected deviation of right fifth toe 
is productive of pain and limitation of motion; however, 
moderately severe nonunion or malunion of tarsal or 
metatarsal bones or moderately severe or worse foot injuries 
is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for service-connected deviation of right fifth toe 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5282 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in September 2006, prior to the December 2006 rating decision 
on appeal, the RO advised the Veteran of the evidence needed 
to substantiate his increased rating claims and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, this 
letter also advised the Veteran of how disability ratings and 
effective dates are assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The September 2006 letter was Vazquez compliant.  In 
addition, the RO sent a Vazquez specific letter in May 2008 
and readjudicated the claim in the July 2008 SSOC.  Thus, the 
Board finds that the RO ultimately provided all required 
notice such that defect as to timing was cured.

As for the duty to assist, the RO obtained the Veteran's VA 
and private treatment records, he has provided written 
communications, and he has been provided a VA compensation 
examination in connection with his claim.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).



Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning higher, 
or separate, ratings under other diagnostic codes.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's deviation of the right fifth toe is currently 
rated as 10 percent disabling under Diagnostic Codes 5299-
5282.  A designation of Diagnostic Code 5299 reflects that 
the disability is a condition not specifically listed in the 
Rating Schedule and hyphenation with 5282 indicates that the 
disability has been rated as analogous to hammer toes.  See 
38 C.F.R. §§ 4.20, 4.27.

According to Diagnostic Code 5282, a zero percent evaluation 
is assigned for hammer toe involving one toe; a 10 percent 
evaluation, which is the maximum schedular evaluation 
available for hammer toes, is assigned for hammer toes 
involving all toes, unilateral, without claw foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5282.

Under Diagnostic Code 5283, malunion or nonunion of the 
tarsal or metatarsal bones is assigned a 10 percent 
evaluation where it is moderate, a 20 percent evaluation 
where it is moderately severe, or a 30 percent evaluation if 
it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  

Similarly, Diagnostic Code 5284 pertains to "other" foot 
injuries.  A 10 percent evaluation is assigned for moderate 
foot injury, a 20 percent for moderately severe foot injury, 
and a 30 percent evaluation is assigned for severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Although the Veteran is seeking an evaluation in excess of 10 
percent for his service-connected deviation of right fifth 
toe, a 10 percent evaluation is the maximum schedular 
evaluation provided for hammer toe deformities of all the 
digits of one foot under Diagnostic Code 5282.

Consequently, it must also be determined whether a higher 
evaluation may be assigned under another diagnostic code.  A 
review of the other potentially applicable diagnostic codes 
that provide an evaluation greater than 10 percent reveals 
that most other criteria relevant to the foot cannot be 
favorably applied in this case.

In connection with his August 2006 claim for an increased 
(compensable) rating, the Veteran was afforded a VA 
examination of the feet in September 2006.  The report of 
this examination reflects that the Veteran complained of pain 
in the lateral aspect of his right foot that is related to 
activity.  The pain is present after working for about two 
hours in his job where he walks quite a bit as a nurse.  The 
Veteran reported that the pain radiates along the lateral 
border of the foot approximately and medial under the plantar 
aspect of the metatarsal heads.  He reported that the pain is 
sharp, only related to activity, and there are no flare-ups.  
The Veteran did not report taking medication or seeing a 
physician recently for this problem.  The Veteran indicated 
that he is able to work through the pain but had cut back 
from 12 hour shifts to 8 hour shifts.  

On physical evaluation, the fifth toe revealed a cockup 
deformity, there was approximately 45 degrees of dorsiflexion 
and medial deviation, and the Veteran was able to actively 
straighten the toe by bringing it laterally.  There was no 
active flexion, dorsiflexion, or plantar flexion, and the 
examiner passively moved the foot from zero degrees to 60 
degrees of dorsiflexion.  There was no pain associated with 
motion or repetition.  The Veteran was fully sensate to light 
touch dorsally and he had brisk capillary refill with some 
blanchable erythema in the distal aspect of the toe.  There 
was an approximately one centimeter callosity over the 
interphalangeal (IP) joint on the dorsal lateral aspect 
consistent with wear.  There was tenderness to palpation 
along the plantar aspect of the foot at the base over the 
fifth metatarsal head, where an early sign of a callosity was 
present.  There was otherwise no sign of abnormal weight 
bearing, compartments were soft, there was no edema or 
instability, and the skin was warm, dry and intact.  

Laboratory testing revealed subluxation of the right fifth 
metatarsophalangeal (MTP) joint with the proximal phalanx 
angled medially approximately 45 degrees relative to the 
shaft of the metatarsal.  There were no bony destructive 
lesions.

The assessment was crossover toe deformity with subluxation 
of the right fifth MTP joint.  

With respect to Deluca, the examiner commented that there was 
mild pain associated with examination of the right fifth toe 
and that it was conceivable that pain could further limit 
function particularly after being on his feet all day.  
However, the examiner was unable to express additional 
limitation of motion with any degree of medical certainty.  

The examiner clarified that the subluxation at the Veteran's 
right fifth toe is somewhat similar to malunion.  He 
explained that malunion represents a fracture that is healed 
in the wrong position whereas subluxation is a joint that is 
not adequately reduced in its normal anatomical position.  

VA and private outpatient treatment records during the appeal 
period are silent with respect to complaints of or treatment 
for the Veteran's deviation of the right fifth toe.  

Upon consideration of the foregoing, by a December 2006 
rating decision, the service-connected deviation of right 
fifth toe was assigned an increased rating of 10 percent 
disabling, the highest schedular evaluation available under 
Diagnostic Code 5299-5282.  

The Board has considered other Diagnostic Codes under which 
an evalution in excess of 10 percent disabling would be 
available; however, inasmuch as acquired flat foot, claw foot 
(pes cavus), moderately severe malunion or nonunion of the 
tarsal or metatarsal bones, or moderately severe injury of 
the right foot have not been demonstrated by the competent 
evidence of record and the Veteran has not alleged such 
impairment, an increased rating for these disorders is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5278, 5283, 5284.

In addition, in the absence of involvement equivalent to 
amputation with removal of the metatarsal head, a higher 
rating is not for application under Diagnostic Code 5172.

The Board acknowledges that the Veteran's deviation of right 
toe is productive of pain and thus recognizes the application 
of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  
Nevertheless, higher compensation is not warranted under 
these provisions because there is no persuasive evidence of 
additional functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of the current 10 percent.  
In fact, the September 2006 VA examination found no flare-ups 
and no additional limitation following repetitive use.  
Moreover, the assigned 10 percent evaluation for the service-
connected deviation of right toe takes into consideration his 
complaints of pain.  Consequently, a higher rating is not 
warranted based on DeLuca.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged ratings for the Veteran's service connected 
deviation of right fifth toe is appropriate.  However, in the 
present case, the orthopedic symptoms associated with this 
disorder have remained constant throughout the course of the 
appeal and, as such, staged ratings are not warranted.

There is no evidence that the manifestations of the service-
connected deviation of right fifth toe are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the Veteran's service-connected 
deviation of right fifth toe.  As the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application and the appeal is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

An evaluation in excess of 10 percent for service-connected 
deviation of right fifth toe is denied.


REMAND

Unfortunately, a remand is required with respect to the issue 
of entitlement to an increased rating for right calf deep 
venous thrombosis.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

The Veteran is service connected for right calf deep venous 
thrombosis and has been assigned a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 7121.  Subsequent to 
his September 2006 VA examination, in a June 2007 statement, 
the Veteran reported experiencing increased blood clots.  The 
Veteran's August 2007 VA Form 9, Appeal to Board of Veterans' 
Appeals, includes his contention that the condition has 
gotten worse and, even with surgery in June, the leg is 
persistently swollen.  VA treatment records confirm that the 
veteran had surgery for this disorder in June 2007.  As such, 
VA is required to afford him a contemporaneous VA examination 
to assess the current severity of his right calf deep venous 
thrombosis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Therefore, an additional medical examination is necessary to 
make a determination in this case.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Additionally, review of the claims file suggests that the 
Veteran continues to receive medical treatment from VA.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  As such, the Board has no discretion 
and must remand this claim for recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
VA and non-VA medical providers from whom 
he has received treatment for his claimed 
disabilities since August 2005 (one year 
prior to the date of receipt of his claim 
for an increased rating).  After obtaining 
any necessary authorization from the 
Veteran, the RO should attempt to obtain a 
copy of all indicated records not already 
associated with the claims folder.  

2.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, 
arrangements should be made for the 
Veteran to undergo an examination by an 
appropriate physician.  The claims file 
must be made available to the physician 
designated to examine the Veteran and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
physician should identify all 
manifestations of the Veteran's right calf 
deep venous thrombosis.  The physician is 
asked to describe whether or not there is 
persistent edema incompletely relieved by 
elevation of the extremity, stasis 
pigmentation or eczema, intermittent or 
persistent ulceration, subcutaneous 
induration, massive board-like edema, or 
constant pain at rest.  A complete 
rationale for all opinions should be 
provided.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


